


Exhibit 10.3 (b)




[atulogo.jpg]


RESTRICTED STOCK UNIT (RSU) AGREEMENT
UNDER THE
ACTUANT CORPORATION 2009 OMNIBUS INCENTIVE PLAN
(Officer Grant)




GRANTEE:                    «First_Name» «Last_Name»
            
GRANTEE'S HOME ADDRESS:            «Address_Line_1»
«City» «State» «ZIP_Code»
«Country»
NUMBER OF RSUs AWARDED:        «shares»


DATE OF GRANT:
«grant_date»





Actuant Corporation and the above named Grantee hereby agree as follows:


1.RSU Grant. Actuant Corporation (hereinafter called the “Company”), hereby
grants to the Grantee that number of Restricted Stock Units stated above (“RSUs
Awarded”), subject to the restrictions set forth below. No stock certificates
will be issued with respect to any RSUs Awarded.


2.Plan. The RSUs Awarded are granted under and subject to the terms of the
Actuant Corporation 2009 Omnibus Incentive Plan (herein called the “Plan”). In
the event of any conflict between any provisions of this Agreement and the
provisions of the Plan, the provisions of the Plan shall control. Terms defined
in the Plan where used herein shall have the meanings as so defined. Grantee
hereby acknowledges receipt of a copy of the Plan.


3.Dividend Equivalents. Grantee shall not receive payments equivalent to
dividends or other distributions with respect to shares of Common Stock
underlying the RSUs Awarded.


4.Restrictions. Subject to the Grantee’s continued employment with the Company
or an affiliate thereof, and except as otherwise provided herein or in the Plan,
the RSUs Awarded shall vest and become nonforfeitable only as set forth in the
following table:


Years from Date of Grant
 
Vested Percentage of RSUs Awarded
After Three Years
 
50%
After Five Years
 
100%



The period of time during which the RSUs Awarded are forfeitable is referred to
as the “Restricted Period”. If the Grantee’s employment with the Company or one
of its subsidiaries terminates during the Restricted Period, the unvested RSUs
Awarded shall be forfeited to the Company on the date of such termination,
without any further obligations of the Company to the Grantee and all rights of
the Grantee with respect to the unvested RSUs Awarded shall terminate.
Notwithstanding the foregoing, in the event that Grantee's employment with the
Company shall cease because of Grantee’s death, the RSUs Awarded shall
immediately become fully vested. Further, in the event that Grantee’s employment
with the Company shall cease because of retirement after age 60, or disability,
the Committee or its designee may, in its discretion, determine that the RSUs
Awarded, or a portion thereof, shall become fully vested.






--------------------------------------------------------------------------------




5.    Distribution of RSUs and Tax Withholding. If withholding of taxes is not
required, none will be taken and the gross number of shares of Common Stock of
the Company equal to the number of RSUs Awarded to the Grantee will be
distributed to the Grantee as soon as practicable following the expiration of
the Restricted Period, and in any event, no later than 2-½ months after the end
of the calendar year in which the Restricted Period expires. If withholding is
required, in satisfaction of any withholding obligations under federal, state or
local tax laws, the Company may (i) require the Grantee to pay to the Company in
cash the entire amount or any portion of any taxes which the Company is required
to withhold, or (ii) require the Grantee to authorize any properly authorized
third-party to sell the number of shares of Common Stock underlying the RSUs
Awarded having a Fair Market Value equal to the sums required to be withheld,
and to remit the proceeds thereof to the Company for payment of the taxes which
the Company is required to withhold with respect to the RSUs Awarded.  For
purposes of administrative ease, the number of shares of any Common Stock sold
may be rounded up or down to the nearest whole share.  The Grantee shall be
responsible for any taxes relating to the RSUs Awarded and the surrender thereof
not satisfied by the methods described above for the Company’s satisfaction of
its withholding obligations. Unless otherwise determined by the Company, the
Grantee shall be entitled to elect, in accordance with procedures determined by
the Company, the method of satisfying his or her withholding obligations, and,
in the event no such election is properly made, the Company shall require the
shares to be sold using the method described in (ii) above.


6.    No Rights as a Stockholder. The Grantee shall have no rights as a
stockholder of the Company in respect to the RSUs Awarded, including the right
to vote and accrue dividends, unless and until the RSUs Awarded have vested, and
certificates representing shares of Common Stock earned pursuant to this Award
have been issued to the Grantee and properly recorded on the stock records of
the Company.


7.    No Rights To Continued Employment. Neither the Plan nor this Agreement nor
the Award shall confer upon the Grantee any right with respect to continuance of
employment by the Company, nor shall they interfere in any way with the right of
the Company to terminate Grantee’s employment at any time.


8.    Changes of Control, Sale of Operating Unit. The Committee may, in its
complete discretion, determine the vesting and treatment of the Award, if (a) a
Change in Control (as defined in the Plan) occurs when the Grantee is employed
by the Company and before the end of the Restricted Period, or (b) the Company
sells an operating unit (subsidiary or division) employing the Grantee and the
Grantee ceases to be employed by the Company or any affiliate as a result of
such disposition. Any issuance of Common Stock pursuant to such determination
will be made in accordance with the general payment and timing provisions in
Paragraph 5.


9.    Corporate Spinoff. In the event of a corporate spinoff separating the
Company into two or more separate entities, the Committee may, in its complete
discretion, adjust this Agreement in such manner as it deems appropriate,
including converting the RSUs Awarded into RSUs of the entity which employs
Grantee. The Committee also may, in its complete discretion, determine that a
corporate spinoff separating the Company into two or more separate entities
shall not be deemed a Change in Control for purposes of this Agreement. If
Grantee is employed by one of the separate entities and the separate successor
entity has a subsequent Change in Control (as determined by the Committee), the
subsequent Change in Control shall be deemed a Change in Control for purposes of
this Agreement and the provisions of Paragraph 8 shall apply.


10.    Special Accelerated Vesting Rule for Corporate Officers. A corporate
officer who (a) voluntarily terminates employment after eight years with the
Company, (b) provides at least one year advance notice to the Committee of such
termination and has such termination accepted by the Committee, (c) in fact
remains an employee for such period, and (d) terminates his employment at the
end of the agreed upon period, shall be fully vested in the RSUs Awarded.


11.    Compensation Recovery. This Award shall be subject to recovery by the
Company under its Compensation Recoupment Policy or any similar policy the
Company may adopt or amend from time to time.


12.     Code Section 409A. This Agreement is intended to comply with, or
otherwise be exempt from, Code Section 409A. This Agreement shall be
administered, interpreted, and construed in a manner consistent with Code
Section 409A or an exemption therefrom. Should any provision of this Agreement
be found not to comply with, or otherwise be exempt from, the provisions of Code
Section 409A, such provision shall be modified and given effect (retroactively
if necessary), in the sole discretion of the Committee, and without the consent
of the Grantee, in such manner as the Committee determines to be necessary or
appropriate to comply with, or to effectuate an exemption from, Code Section
409A. If any of the payments under this Agreement are subject to Code Section
409A and the Company determines that the Employee is a “specified employee”
under Code Section 409A at the time of the Employee’s separation from service,
then each such payment will not be made or commence until the date which is the
first day of the seventh month after the Employee’s separation from service, and
any payments that otherwise would have been paid during the first six months
after the Employee’s separation from service will be paid in a lump sum on the
first day of the seventh month after the Employee’s separation from service or
upon the Employee’s death, if earlier. Such deferral will be effected




--------------------------------------------------------------------------------




only to the extent required to avoid adverse tax treatment to the Employee under
Code Section 409A.


13.    Transferability of Award. Prior to distribution, RSUs Awarded may not be
transferred or encumbered by the Grantee, except by will or the laws of descent
and distribution, or pursuant to a qualified domestic relations order.


14.    Prohibition Against Pledge, Attachment, etc. Except as otherwise herein
provided, this Award and any rights and privileges pertaining thereto shall not
be transferred, assigned, pledged or hypothecated by Grantee in any way, whether
by operation of law or otherwise, and shall not be subject to execution,
attachment or similar process.


15.    Notices. Any notice to be given to the Company under the terms of this
agreement shall be addressed to the Company in care of its Secretary, and any
notice to be given to the Grantee may be addressed to him at his address as it
appears on the Company's records, or at such other address as either party may
hereafter designate in writing to the other. Any such notice shall be deemed to
have
been duly given if and when enclosed in a properly sealed envelope addressed as
aforesaid, and deposited, postage prepaid, in the United States mail or sent via
electronic means (fax or e-mail).


16.    Wisconsin Contract. This award has been granted in Wisconsin and shall be
construed under the laws of that state.




Accepted as of the date of grant in accordance with, and subject to, the above
terms and conditions of this Agreement and of the Plan document, a copy of which
has been received by me.






______________________________
«First_Name» «Last_Name»




DM_US 46584699-3.065322.0010




